Citation Nr: 0209194	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  02-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 2000 by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In the May 2002 hearing transcript, the veteran stated that 
he planned to file a claim for total disability due to 
unemployability.  This issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

CONCLUSION OF LAW

The schedular criteria for an increased rating of 70 percent, 
but no higher than 70 percent, for PTSD are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1997, the veteran was service-connected for PTSD 
and assigned a 30 percent rating effective from August 1997.  
In September 1999, the Board granted the veteran an increased 
rating to 50 percent effective from August 1997.  A November 
2000 rating decision continued the veteran's 50 percent 
rating for residuals of PTSD, effective from August 1997.  
The veteran filed a Notice of Disagreement in September 2001, 
requesting an increased rating.

The veteran contends that the PTSD he suffers from is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does support his 
contentions, and that a claim for an increased evaluation 
should be granted.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  The 
Schedule provides for rating PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In making a determination, the Board 
analyzes the extent to which a service-connected disability 
adversely affects a veteran's ability to function under the 
ordinary conditions of daily life, and bases the assigned 
rating, as far as practicable, on the average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2001).  When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  See 38 C.F.R. § 4.7.  Otherwise, the lower rating is 
to be assigned.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2000).

I.  Entitlement to Increased Evaluation for PTSD

The veteran is currently rated as 50 percent for PTSD under 
Diagnostic Code 9411.

The General Rating Formula for Mental Disorders provides a 50 
percent rating for PTSD that causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (2001).

A 70 percent rating for PTSD that causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (2001).

A 100 percent rating is assigned for PTSD that causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411 (2001).

In the March 2000 VA examination report, the examiner stated 
that the veteran's mood was anxious, his affect was 
appropriate to content, and his speech was normal.  The 
examiner noted that the veteran's thought processes and 
associations were logical and that his judgment and insight 
were deemed accurate.  The examiner in the March 2000 report 
did not note hallucinations but the veteran complained that 
he experiences intrusive thoughts that were almost like 
hallucinations.  The veteran also reported that he has no 
friends, avoids crowds, finds controlling his temper 
problematic, and spends time in an isolated cabin.  When he 
was employed, the veteran stated that he would hide while at 
work and experienced stress in his job.  The examiner 
reported that the veteran appeared to have significant 
anxiety and agitation.  The examiner stated in the March 2000 
examination report that the veteran reported suicidal and 
homicidal ideation but denied any intent.          

The veteran was rated as 45 on the Global Assessment of 
Functioning Scale (GAF) in the March 2000 examination report.  
A score on the Global Assessment of Functioning Scale between 
41-50 represents serious symptoms (e.g. suicidal ideation, 
severe obsession rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A score 
on the Global Assessment of Functioning Scale between 51-60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or any 
moderate difficulty in social, occupational, or school 
functioning (e.g., no friends, conflicts with peers or co-
workers).  The veteran also submitted a September 2001 
statement from a private physician, Dr. Kimbrell.  The 
physician reported that the veteran had GAF ratings between 
40 and 51 during office visits.

The veteran submitted a May 2002 statement from his former 
employer shortly after being terminated due to symptoms that 
could be attributable to his service-connected PTSD.  In the 
letter, the veteran's former employer states that the veteran 
was terminated from employment based on "his increased 
inability to cope with and deal effectively with co-workers 
and customers.  He has had great difficulty managing the 
stress and pressure present in the daily activities of his 
job.  He has exhibited mood swings that range from withdrawal 
and isolation to extreme irritability."  The Board notes 
that the veteran has submitted the letter as evidence of his 
PTSD symptoms and also plans to apply for total disability 
due to unemployability.  

In a May 2002 hearing transcript, the veteran testified that 
he does not like to leave his house.  The transcript shows 
the veteran stated that he feels irritable, angry and 
distanced from his family.  The veteran also testified that 
he has suicidal thoughts about twice a month.  

To receive a 70 percent rating for PTSD under Diagnostic Code 
9411, the veteran must exhibit occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

The record of evidence shows that the veteran suffers 
deficiencies in most areas, including work and family 
relations.  The veteran's employer stated in a May 2002 
letter that the veteran has difficulty adapting to stressful 
situations and dealing with people as well as exhibits mood 
swings while at work.  Suicidal ideation was noted in the 
March 2000 examination report and referred to in the 
veteran's May 2002 hearing transcript.  The veteran also 
testified that he is distanced from his family and has 
trouble with his spouse.  The veteran stated that he sought 
isolation while at work and spends time in a cabin alone in 
the March 2000 examination report.  Based on the evidence 
discussed above, the veteran's residuals of PTSD meet or more 
nearly approximate the severity of occupational and social 
impairment needed for a 70 percent rating under Diagnostic 
Code 9411.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9411 (2001), 38 C.F.R. § 4.7.  However, the evidence does not 
more nearly approximate a 100 percent rating under Diagnostic 
Code 9411.  The medical evidence discussed above does not 
show the veteran has total occupational and social impairment 
with persisent delusions or hallucinations, gross impairment 
in thought processes or communication, disorientation to time 
or place, and persistent danger of hurting himself or others. 

In brief, the veteran's claim for an increased evaluation for 
PTSD must be granted.  The evidence does allow the veteran to 
receive a 70 percent rating under Diagnostic Code 9411.  The 
Board finds that the evidence shows that a 70 percent rating 
for PTSD is warranted.


ORDER

A schedular 70 percent, but no greater than 70 percent, 
rating for residuals of PTSD is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

